FILED
                           NOT FOR PUBLICATION
                                                                               AUG 1 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


APARTMENT ASSOCIATION OF                         No.   19-55955
GREATER LOS ANGELES, in its
representative capacity on behalf of its         D.C. No.
association members; ORIT BLAU,                  2:18-cv-06840-PSG-E

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

CITY OF BEVERLY HILLS, a municipal
corporation,

              Defendant-Appellee.


                  Appeal from the United States District Court
                        for the Central District of California
                Philip S. Gutierrez, Chief District Judge, Presiding

                       Argued and Submitted June 15, 2022
                              Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and BENNETT,** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
      Apartment Association of Greater Los Angeles (AAGLA) appeals the

district court’s dismissal of its second amended complaint brought pursuant to 42

U.S.C. § 1983. The complaint alleged that a rent stabilization ordinance adopted

by the City of Beverly Hills (City) requiring owners of rent-stabilized apartments

to disclose information concerning their tenants and units violated the owners’

rights under the Fourth, Fifth, and Fourteenth Amendments. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm the district court’s judgment.

      1.     The district court properly dismissed AAGLA’s Fourth Amendment

claim. “Even if the Fourth Amendment is implicated by certain non-physical

intrusions, in that context the plaintiff must have a reasonable expectation of

privacy in the contents of the documents before the government’s conduct can be

deemed a Fourth Amendment search. . . .” Hotop v. City of San Jose, 982 F.3d

710, 714 (9th Cir. 2020) (internal quotation marks omitted). AAGLA “fail[ed] to

allege facts plausibly suggesting that [apartment owners] have a reasonable

expectation of privacy in the information that must be disclosed” pursuant to the

ordinance. Id. at 715.

      2.     The district court also correctly dismissed AAGLA’s claims that the

information disclosure requirements and payment of relocation fees to tenants

constitute per se takings under the Fifth Amendment. See id. at 716 (holding that


                                          2
disclosure requirements imposed by rent stabilization ordinance did “not work any

type of per se taking, for example by a physical invasion or by depriving the

property owner of all beneficial use of the property”) (citations omitted); see also

Ballinger v. City of Oakland, 24 F.4th 1287, 1292-93 (9th Cir. 2022) (concluding

that the imposition of relocation fees did not result in a per se taking or

unconstitutional exaction because “legislative enactments regulating the economic

relations of landlord and tenants are not per se takings”) (citation and internal

quotation marks omitted).

      3.     The district court properly dismissed AAGLA’s substantive due

process claim. AAGLA failed to plausibly allege that the ordinance’s disclosure

requirements were “clearly arbitrary and unreasonable, having no substantial

relation to the public health, safety, morals or general welfare.” Yagman v.

Garcetti, 852 F.3d 859, 867 (9th Cir. 2017) (citation omitted). Contrary to

AAGLA’s conclusory assertions, the City reasonably passed the ordinance in order

to address the shortage of available housing. See id. (explaining that “[t]he City’s

procedures . . . are presumed valid, and this presumption is overcome only by a

clear showing of arbitrariness and irrationality”) (citation and internal quotation

marks omitted).




                                           3
      In addition, apartment owners are not injured due to infringement of “their

tenants’ privacy rights,” and AAGLA failed to plausibly allege “any harm to

[landlords’] own liberty or property interests” from disclosure of information

concerning their tenants and rent-stabilized units. Hotop, 982 F.3d at 718.

      4.     AAGLA failed to plausibly allege a violation of its procedural due

process rights. “The relevant inquiry is . . . whether the [municipal] procedure

itself is incapable of affording due process. . . .” Recchia v. City of Los Angeles

Dep’t of Animal Servs., 889 F.3d 553, 561 (9th Cir. 2018) (citation and alteration

omitted). The municipal code provides “an administrative remedy for any

violation of [the] code,” and AAGLA did not plausibly allege that it was otherwise

incapable of challenging the disclosure requirements. City of Beverly Hills

Municipal Code § 1-3-301 (2019).

      5.     Finally, AAGLA failed to plausibly allege a viable equal protection

claim under the Fourteenth Amendment. “Where a regulation or statute affects

only economic interests, as here, the state is free to create any classification scheme

that does not invidiously discriminate.” San Francisco Taxi Coal. v. City & Cnty.

of San Francisco, 979 F.3d 1220, 1224 (9th Cir. 2020) (citation, alteration, and

internal quotation marks omitted). “We must uphold the law if there are plausible,

arguable, or conceivable reasons which may have been the basis for the


                                          4
distinction.” Id. (citation and internal quotation marks omitted). In passing the

ordinance, the City determined that there was “a shortage of affordable housing

that [was] available to all segments of the community both within the County of

Los Angeles and specifically within the City of Beverly Hills.” It is certainly

conceivable that the disclosure requirements for apartment owners of rent-

stabilized units rationally advance a legitimate interest in confirming that landlords

are in compliance with the ordinance’s mandates aimed at ensuring available and

affordable housing. See Hotop, 982 F.3d at 717 (concluding that rental distinctions

revealed in disclosure requirements imposed by rent stabilization ordinance “easily

. . . survive[d] rational basis review”).1

       AFFIRMED.




       1
        Because AAGLA failed to plausibly allege that the disclosure
requirements and relocation fees violated any constitutional right, the
unconstitutional conditions doctrine does not apply. See Hotop, 982 F.3d at 718-
19.
                                             5